 


109 HR 4613 IH: Garment Consumer’s Right-to-Know Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4613 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. Velázquez (for herself, Mr. Owens, Mr. Brady of Pennsylvania, Mr. Kildee, Mr. Frank of Massachusetts, Ms. Schakowsky, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to provide access to information about sweatshop conditions in the garment industry, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Garment Consumer’s Right-to-Know Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)The production of garments in sweatshops that violate labor rights and standards burdens interstate and international commerce and the free flow of goods in commerce by spreading and perpetuating labor conditions that undermine minimum living standards and by providing an unfair means of competition to the detriment of employers who comply with the law. 
(2)The existence of domestic and foreign working conditions detrimental to fair competition and the maintenance of minimum standards of living necessary for health, efficiency, and general well-being of domestic and foreign workers are a continuing and growing problem in the garment industry. 
(3)Many consumers of garments wish to know whether the garments they purchase in interstate and international commerce are made under working conditions that the consumer deems morally repugnant, indecent, violative of workers’ human dignity and fundamental rights, or otherwise unacceptable. The absence of reliable and available information about such sweatshop conditions impairs consumers’ capacity to freely and knowingly choose whether to purchase garments made in sweatshops and sold into interstate and international commerce. 
(4)The Congress concurs in the findings of the Comptroller General that most sweatshop employers violate the recordkeeping requirements of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). 
(5)The failure of these employers to maintain adequate records, as well as the lack of access to such records by consumers, employees, consumer and employee representatives, and the public at large has adversely affected and continues to adversely affect the ability of employees and the Department of Labor to collect wages due to workers and to otherwise ensure compliance with the Act’s wage and hour, child labor, and industrial homework provisions. 
(6)These failures of recordkeeping and lack of access to records—combined with the inadequacy in the scope of information that manufacturers have been required to record and disclose—also obstruct consumers from freely and knowingly choosing whether to buy garments that are made under sweatshop conditions. 
(7)It is necessary to amend the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) to ensure free consumer choice and to promote fair competition and working conditions that are not detrimental to the maintenance of health, efficiency, and general well-being of workers in the garment industry. 
3.Recordkeeping and disclosure in the garment industryThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by inserting after section 11 the following new section: 
 
11A.Recordkeeping and disclosure in the garment industry 
(a)An apparel manufacturer shall maintain, for not less than 3 years, the following: 
(1)The same records and information with respect to the employees and homeworkers of each contractor engaged by the apparel manufacturer that the apparel manufacturer is required to make, keep, and preserve with respect to an employer’s employees and homeworkers under section 11(c). 
(2)Records of the following, with respect to the apparel manufacturer and each contractor engaged by the apparel manufacturer: 
(A)The address of the headquarters, principal places of business, and place of incorporation (or other legal registration) of the apparel manufacturer and each contractor. 
(B)A full description of each production run of the apparel manufacturer and of each production order placed by the apparel manufacturer with the contractor, including descriptions of the items manufactured or otherwise transformed by the apparel manufacturer or contractor, and of the attendant processes of manufacturing and transformation, that are sufficiently detailed to enable consumers, employees, consumer and employee representatives, and the public to readily identify— 
(i)the type, brand, style, or other identifying features of the particular final retail product to which a production run or production order applies; 
(ii)for each process of manufacturing or transformation, the quantity of items manufactured or transformed by that process, the date of work performed, and the location of the facility where work was or is performed by employees of the apparel manufacturer fulfilling a production run or of the contractor fulfilling the production order; 
(iii)the class or type of employees that performed each process of manufacturing or transformation; 
(iv)the age of each such employee; and 
(v)for each such employee, identified by a unique number divulged only to that employee, the regular time and overtime hours worked (as determined under section 13), the wages and benefits paid, and the method of calculating any piece rates or incentive rates paid. 
(C)The names and addresses of all persons who are financially invested or interested, whether as partners, associates, profit sharers, shareholders, or through other forms of financial investment, in the apparel manufacturer and each contractor engaged by the apparel manufacturer, together with the proportion or amount of their respective investments or interests, except that in the case of a publicly traded corporation a listing of principal officers shall suffice.  
(3)Identification of— 
(A)all applicable labor laws; and 
(B)every charge, complaint, petition, or other legal, administrative, or claim submitted, filed, served, or in any other manner brought by any party, and every action taken by any public authority or private arbitrator during the previous 5 years, pertaining to compliance or non compliance by the apparel manufacturer and each contractor with the applicable labor laws. 
(b)Prior to, or concurrent with, an apparel manufacturer’s placement of a production order with a contractor to manufacture apparel, the apparel manufacturer shall enter into a contract with the contractor that requires the contractor to provide to the apparel manufacturer, in a timely manner, the records and information required under subsection (a). 
(c)An apparel manufacturer shall diligently enforce any contract specified in section 11A(b), including initiating legal action against the contractor in an appropriate court. 
(d) 
(1)Beginning 1 year after the date of enactment of this section, an apparel manufacturer shall submit copies of the records and contracts required under subsection (a) and (b) to the Secretary, who shall make the information contained in those records and contracts fully and freely available to the public, through printed and electronic databases that are available via the Internet and readily searchable by content. 
(2)Not later than 1 year after enactment of this subsection, the Secretary shall promulgate regulations indicating the specific categories of data an apparel manufacturer and each of its contractors shall submit. The Secretary shall ensure that those categories are sufficient to ensure that the database required under paragraph (1) is readily searchable by name of apparel manufacturer and contractor, address of apparel manufacturer and contractor, date of each production run of the apparel manufacturer, date of each production order or purchase order between named apparel manufacturers and contractors, job categories of each apparel manufacturer and contractor for each production run, purchase order and production order, categories of violations and other information for each apparel manufacturer and contractor specified in subsection (a)(3)(B). The Secretary shall provide for the submission of such data through a standardized electronic means that is freely available to all apparel manufacturers and contractors. 
(e) 
(1) 
(A)Any employee of an apparel manufacturer, or of a contractor engaged by such manufacturer, any organization representing the interests of consumers in the United States, and any labor organization representing employees in the garment industry in the United States or in the country in which the respective contractor does business may bring an action against such manufacturer or contractor for violation of such manufacturer’s obligations under this section in an appropriate United States district court. 
(B)An apparel manufacturer or contractor found liable in an action under this paragraph shall be subject to an award of compensatory, consequential, and punitive damages, as well as equitable relief. Any such damages shall be awarded to, and apportioned among, the employees of the contractor as to which the apparel manufacturer has failed to maintain information required under subsection (a) or has failed to enter into or enforce contracts as required under subsection (b). 
(C)Plaintiffs in such actions shall be entitled to a trial by jury and to attorney fees and costs in the same manner as provided in section 16(b). 
(2)The compliance of an apparel manufacturer with this section, with respect to the information and records employees and homeworkers of each contractor engaged by the apparel manufacturer and the contract and enforcement requirements of subsections (b) and (c), may be enforced in the same manner as records and information the apparel manufacturer is required to make, keep, and preserve with respect to an employer’s employees and homeworkers under section 11(a). 
(f)For purposes of this section: 
(1) 
(A)The term apparel means a garment (or a section or component of such garment) designed or intended to be worn by men, women, children, or infants and to be sold or offered for sale. 
(B)Such term includes clothing, knit goods, hats, gloves, handbags, hosiery, ties, scarves, and belts. 
(C)Such term does not include premanufactured items, such as buttons, zippers, snaps, or studs. 
(2)The term manufacture, with respect to apparel, means to design, cut, sew, dye, wash, finish, assemble, press, or otherwise produce. 
(3) 
(A)The term apparel manufacturer means any person, in or affecting interstate or foreign commerce, that— 
(i)manufactures apparel or engages in the business of selling apparel; or 
(ii)engages a contractor to manufacture apparel. 
(B)Such term does not include a contractor. 
(4)The term contractor means— 
(A)any person who contracts, directly or indirectly, with an apparel manufacturer to manufacture apparel (including any subcontractor of such person) for such manufacturer; and 
(B)any agent, distributor, or person described in subparagraph (A) through which homework is distributed or collected by such an agent, distributor, or contractor engaged by an apparel manufacturer. 
(5)The term applicable labor laws means the Federal, State, or international laws or regulations to which an apparel manufacturer or contractor is subject in the area of labor and employment, including wages and hours, child labor, safety and health, discrimination, freedom of association and collective bargaining, work-related benefits and leaves, and any other workplace condition or aspect of the employment relationship. 
(6)The term appropriate court means, with respect to an apparel manufacturer or contractor— 
(A)an appropriate United States district court; 
(B)a court of any State having jurisdiction over the apparel manufacturer or contractor; or 
(C)a foreign court or tribunal having jurisdiction over the apparel manufacturer or contractor.. 
4.Civil penalties for violations of recordkeepingSection 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(e)) is amended by adding at the end the following: 
 
(f)Any person who fails to maintain or submit information, records, or contracts as required under section 11(c) and section 11A shall be subject to a civil penalty of $5,000 for each employee to whom such records pertain, except that a person who willfully commits such a failure shall be liable for such civil penalty for each pay period in which the failure occurs. In addition to any other penalties provided by law, any person who submits fraudulent information, records, or contracts under section 11A shall be subject to a civil penalty of $10,000 for the first such fraudulent act and $15,000 for each such subsequent fraudulent act.. 
 
